The defendants made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that the table wheel upon which the plaintiff tripped and fell was open and obvious, and not inherently dangerous (see Mastellone v City of New York, 29 AD3d 540 [2006]; Swan v Eastman Kodak Co., 16 AD3d 1098, 1099 [2005]; Hecht v 281 Scarsdale Corp., 3 AD3d 551, 552 [2004]; Cupo v Karfunkel, 1 AD3d 48 [2003]; Sorce v Great Oak Mar., 282 AD2d 598, 599 [2001]). In response, the plaintiff failed to raise a triable issue of fact sufficient to defeat the motion for summary judgment (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Thus, the Supreme *694Court erred in denying that branch of the defendants’ motion which was for summary judgment.
In light of our determination, we need not reach the parties’ remaining contentions. Rivera, J.P., Lifson, Miller, Garni and Eng, JJ., concur.